AO245B (Rev. 11/16) Judgment in a Criminal Case

 

 

 

 

 

 

 

Sheet l
UNITED STATES DisTRiCT CoURr
Western District of Washington
UNITED STATES OF AMERICA JU])G]V[ENT IN A CRIM]NAL CASE
v.
DANIEL HUNGERFORD Case Nurnber: 2:18CR0017IJLR-001
USM Nurnber:
Gregory Geist
Defendant’s Attorney
THE DEFEN])ANT:
pleaded guilty to count(s) 1 and 3 of the Indictment
|:| pleaded nolo contendere to count(s)
which Was accepted by the court.
I:| Was found guilty on count(s)
after a plea of not guilty
The defendant is adjudicated guilty of these oHenses:
'I`itle-& Section Nature of Offense Offense Ended Coiint
18 U.S.C. § `922(0) Possession of a Machinegun 04/25/2018 1
26 U.S.C. §5861(d) Possession of an Unr'egistered Firea;rm 04/25/2018 3

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 19-84.

[:l The defendant has been found not guilty on count(s)
|:I Count(s) l:l is i:l are dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States_ attorney for this district Within 30_days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are _t`ully pald. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of material changes in economic circumstances

Bruce Miyal , istant United Stat§§Attorney
q` sill 2“°|¢! _..---.!'\

idigment

 

 
 
 
 

 

 

S`ignaturc cr` ridge
The Honorable ames L. Robart
United States D strict Judge

 

 

Name and Title ef]:i£ge
Date ` v\ l

 

A0245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 2 _ lmprisoiiineiit

 

Judgmeiit _ Page 2 cf’/'
DEFENDANT: DANIEL HUNGERFORD

CASE NUMBER: 2:18CR00'171JLR-001
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for atotal term of:
;\'\ N\ =.. S> r..;~ m el

l:| The court makes the following recommendations to the Bureau of Prisons:

I:|_ The defendant is remanded to the custody .of the_United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district:
|:| at l:| a.rn. E p.m. on
|:| as notified by the United States Marshal.

 

ij The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

|:l before 2 p'.in. on

 

|:| as notified by the United -States Marshal.
|:| as notified by the Probation or Pretrial S'ervices Office\

 

 

 

 

RETURN
l have executed this judgment as follows:
Defen'dant delivered on to
at _ , With a certified copy of this judgment
UNITED STATES MARS.HAL
By

 

DEPUTY UNITED S-TATES MARSfLé\L

 

A0245B (Rev. 11/16) Judgineiit in a Criininal Case
Sheet 3 - Supervised Release

 

 

 

Judgnient e~ Page 3 cf 7

DEFENDANT: DANIEL HUNGERFORD
CASE NUMBER: 2:18CR00171JLR~001

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
""i'+\r`i¢_g_ C."§B /Eg m§,

MANDATORY CONDITION.S

You must not commit another federal, state or local crime.
2. Ycu must not unlawfully possess a controlled substance

3. You must refrain fro_r_n any milawful use of a controlled substance You must submit to one dri£ilg test within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by e court.

I:I rl`he above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
niture substance abuse. (check y"cpp£i'cable)

4. l:l You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
of restitution (‘chec}c ycpp!i'cable)

You must cooperate in the collection of DNA as directed by the probation officer. (check ycpph'cable)
|:l

You must comply with the requirements of the SeX Offerider Registration and Notification Act (34 U.S.C.
§ 20901, er seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration
agency in which you reside, work, are a student, or were convicted of a qualifying offense. -(checkifappii‘cable)

7. |:I You must participate in an approved program for domestic violence (check i;fappli‘cable)-

,_

U’d

You must comtplly with the standard conditions that have been adopted by this court as well as with any additional
conditions on e attached pages - '

 

AO245B (Rev. ll/lé) Jur[gment in a'Crirrii'na] Case
Sheet 3A _ Supervised Release

 

ludgment _ Pa'ge 4 cf’?
DEFENDANT: DANIEL HUNGERFORD

CASE NUMBER: 2:18CR00171]LR~001
STANDARD CONI)ITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are im osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep inforined, report to the court about, and bring about improvements
in your conduct and conditionl

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of your release from im risonment,_ unless the probation officer instructs you to report to a different probation office or
within a different time rame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You i_nu_st not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where ou live or anything about your
living arrangements such as the peo le you live with), you must notify the pro ation o icer at least 10 days before the
ch-ange. If notify|ingt e robation o icer in advance is not ossible due to unanticipated circumstances, you must notify
the probation o icer wi in 7'2 hours of becoming aware o a change or expected c ange.

6. You ni_ust allow the probation officer to visit you at any tim_e at your home or elsewhere, and you must permit the _
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. lf you do not have full-time employment you must try to find full-time employment unless
the robation officer excuses you from doing so. If you plan to chan e where you work or anything about your work
(suc as our position or your job res onsibilities), you must notify e probation officer at least 1 days before the
change. notifying the probation of icer at least 10 days in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware o a change or expected change

3. You must not communicate or interact with someone you know is engaged in criminal activity. lfyo_u know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. lfyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within ?2 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device,_ o_r dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

ll. _Yoii must not act or make a_ny a reeinent with a law enforcement agency to act as a confidential human source or
informant without first getting t e permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an orgaiiizatio_n), the probation
officer may require you to notify the person about the risk and ou must comply with that instruction The probation
officer may contact the person and confirm that you have ncti ied the person about the risk.

13. You must follow the instructions of theprobation officer related to the conditions of supervision

U.S. Probation Of`f`ice Use Only

A U.S. probation officer_has instructed _me on the conditions specified by the court and has_ provided me with a written copy
of this judgment containing these conditions For further information regarding these conditions, see Overvi`ew ofProi)cirroii
and Supervi'sed Release Coridi'ri`ons, available at www.uscourts.gov.

Defendant’s Signature Date

 

 

 

A0245B ` (Rev. 11/16) Judgment in a Criminal Case
Sheet BD _ Supervised Release

 

 

Judginent j Page 5 of 7
DEFENDANT: DANIEL HUNGERFORD

CASE NUMBER: 2:18CR00171JLR-001
SPECIAL CON])ITIONS OF SUPERVISION

1. The defendant shall not be self~employed, nor shall the defendant be employed by friends, relatives,
associates or persons previously known to the defendant unless approved by the U.S. Probation Officer.
The defendant will not accept or begin employment without prior approval by the U.S. Probation 'Officer
and employment shall be subje t to continue s review and verification by the U.S. Probation Office. G({
The defendant shall not work f§r:ca€sld-au=idqflfdldefendant's employment shall provide regular pay stubs ?>W

with the appropriate deductions for taxes. i..¢`i’c\w\~ l»\'»¢r ap,~-w-L twa `lh~_ U-'§' Pre\s¢\rmpc
0 `\‘_I-\»

2. The defendant shall participate as directed in a mental health program approved by the United States
Probation Office. The defendant must contribute towards the cost of any programs, to the extent the
defendant is financially able to do 'so, a determined by the U.S. Probation Officer.

'? Z“{b@® l

3. The defendant shall icipate in the location monitoring program with Radio Frequency technology
for a period of lid-days The defendant is restricted to his/her residence at all times except for
employment religious services, medi.cal, legal reasons, or as otherwise approved by the location
monitoring specialist The defendant shall abide by all program requirements, and must contribute
towards the costs of the services, to the extent financially able, as determined by the location monitoring
specialist

4. The defendant shall Submit his or her person, property, house, residence, storage unit, vehicle, pap.ers,
computers (as defined in 18 U..S.C. §1030'(e)(1))', other electronic communications or data storage
devices or media, or office, to a search conducted by a United States probation officer, at a reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
violation of a condition of supervision Failure to submit to a search may be grounds for revocation The
defendant shall warn any other occupants that the premises may be subject to searches pursuant _to this
conditionl

 

A0245B (Rev. 11f16) Judginent in aCrimina| Case
Sheet 5 _ Criiniiial Moiietary Peiialties

 

- Judgment _ Page 6 of 7
DEFENDANT: DANIEL HUNGERF()RD

CASE` NUMBER: Z:lSCROOITlJLR_~O`Ol _
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Asse_ssment’“ Fine Restitution
TOTALS $ 200\.00 Not applicable Waived None
l:| The determination of restitution is deferred until . An Amend'ed Judgmenr' in ci Cri’mr`ncil Case (AO 245C)

will be entered after such determination

g The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name ofPayee Total Loss."‘ Restitution Ordered Priority or Percentage

 

TOTALS $ 0.00 $ 0.00

|:| Restitution amount ordered pursuant to plea agreement $

 

|:| The defendant must pay interest on restitution and a fine of more than $2,500', unless the-restitution or inc is paid in full before
the fifteenth day after the date of the judgment pursuant to 18 U.S.C. § 3612(f)` All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S,C. § 3612(g).

I:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:

E| the interest requirement is waived for the ij fine |:| restitution
I:| the interest requirement for the l:l fine ij restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
cfa fine is waived

* lustice for Victims of Traflicking Act of 2015, Pub. L. No. 114~22.
** F indings for the total amount of losses are required under Chapters 109'A, 110, l 10A, and 113A of Title 18 for
offenses committed on or after September 13, 1994, birt before April 23, 1996.

 

AO245B (Rcv. 11/16) ]udgmeiit iii a Criiiiilial Case
Sheet 6 ~ Schedule of Payments

 

7 Juclgnient _ Page 7 of’/'
DEFENDANTZ DANIEL HUNGERFORD
CASE NUMBER: 2:18CROUl7l.iLR-Of)l

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT IS DUE IMMEDIATELY. Any unpaid amount shall be paid to
Clerk‘s Office, United States District Court, 7'00 Stewart Street, Seattle, WA 98101.

During the period of imprisonment no less than 25% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendants gross
monthly household income, to commence 30 days after release from imprisonment

I:l During the period of probation in monthly installments amounting to not less than 10% of the defendants gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible. The
defendant must notify the Court, the United States Probation Office, and the United States Attorney's Office of any
material change in the defendants financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ inmate Financial Responsibility Program are made to the United States District Court,

Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed
|`_`| Joint and Several

Defendant and Co-Defendant Names and Case-Numbers (i'nci'iidi’ng defendant number), Total Amount, Joint and `Several
Ainount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s)_:

The defendant shall forfeit the defend ant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessmentj (2) restitution principal, (3) restitution interest, (4) fine priricipal,
(5) fine interest, (6) community restitution (7) JVTA Assessinent, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

